Citation Nr: 0717425	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  97-04 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C. § 1151 for low back disability 
resulting from VA treatment in 1986.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel




INTRODUCTION

The veteran had active service with the United States Coast 
Guard from October 1942 to November 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which, in pertinent part, 
denied the veteran's claim for compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for low back 
disability.

In February 2002, the Board denied the veteran's claim for 
compensation benefits pursuant to 38 U.S.C.A. § 1151 for low 
back disability.  The veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In January 2003, the Court granted a joint motion of the 
parties, vacated the Board's decision, and remanded the 
matter to the Board for action consistent with the joint 
motion.  As a result of the Court's order, the Board remanded 
the case in September 2003.  Thereafter, the Board remanded 
the matter again in June 2005 for additional development.


REMAND

In the June 2005 remand, the Board noted that the originating 
agency had not complied with the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) because its 
notice to the veteran informed him of the evidence required 
to substantiate a claim for compensation under the amended 
provisions of 38 U.S.C. § 1151, which are not applicable to 
the veteran's claim, rather than the former provisions of the 
law that are actually applicable to the claim.  The Board 
remanded the case for the provision of appropriate notice.  
Unfortunately, while this case was in remand status, the 
originating agency sent the veteran a notice letter that once 
again informs him of the evidence required to substantiate a 
claim for compensation under the amended version of the law 
rather than the former version of the law.

In a case such as this, where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance.  See Stegall v. West, 11 Vet. 
App 268 (1998).  

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
RO or the AMC should ensure that the 
letter informs the veteran of the 
evidence required to substantiate a claim 
for compensation under 38 U.S.C. § 1151 
as it existed prior to amendment in 1996.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the appellant's claim based 
on a de novo review of the record.  If 
the benefit sought on appeal is not 
granted to the appellant's satisfaction, 
a supplemental statement of the case 
should be issued, and the appellant and 
his representative should be afforded the 
requisite opportunity to respond before 
the claims folders are returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




